954 F.2d 732
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Ivan E. MODROVICH, Ralph E. Bolstad and Paul F. Wegfahrt, Jr.
No. 91-1431.
United States Court of Appeals, Federal Circuit.
Oct. 15, 1991.

PTO
REMANDED.

ON MOTION
ORDER

1
Upon consideration of the unopposed motion of Ivan E. Modrovich, Ralph E. Bolstad and Paul F. Wegfahrt, Jr. to "Dismiss Appeal and Remand under Rule 27 for further proceedings,"*

IT IS ORDERED THAT:

2
The motion is granted and the appeal is remanded to the Patent and Trademark Office.



*
 An appellate court may either dismiss or remand an appeal, it cannot do both